Citation Nr: 1727655	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability.

2.  Entitlement to an increased rating for right lower extremity neuropathy.

3.  Entitlement to an increased rating for left foot plantar neuropathy.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans' Services


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to January 2002 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2014, the Veteran withdrew his request for a Board hearing.  

In July 2016, the Board remanded the increased rating claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

In July 2016, the Board also remanded the issues of entitlement to service connection for a left bicep tear and left shoulder rotator cuff tear for issuance of Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  The Board notes that the RO granted service connection for degenerative joint disease of the left shoulder in October 2002.  In March 2017, the RO recharacterized the service-connected disability as "degenerative joint disease, left shoulder, with left shoulder status post rotator cuff repair, biceps [tenodesis] distal clavicle excision and history labral repair with residual scar."  Through this action, the RO essentially granted service connection for the left shoulder rotator cuff tear and left biceps tear, which constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these matters are no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.
FINDING OF FACT

In a June 2017 written statement, the Veteran indicated that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2017 written statement, the Veteran indicated that he wanted to withdraw his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

The appeal is dismissed.  



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


